October 31, 1927. The opinion of the Court was delivered by
This is an action by Louvinia Drafts, as administratrix of the estate of Thomas I. Drafts, deceased, against the State Highway Department of South Carolina. The defendant interposed a demurrer which was sustained by his Honor S.W.G. Shipp at the March term of Court, 1926, at Lexington, S.C. Notice of appeal was duly and timely served.
There are eight exceptions, and the judgment must be reversed under the recent case of Scott v. Town of Brooklandand State Highway Department of South Carolina, 139 S.C. 321;138 S.E., 32. The action survives under Code of Laws and McLendon v. City of Columbia, 101 S.C. 48;85 S.E., 234; 5 A.L.R., 990.
Judgment reversed.
MESSRS. JUSTICES COTHRAN, BLEASE, STABLER, and CARTER concur.
                    On Petition for Rehearing